Name: Council Regulation (EEC) No 2795/76 of 16 November 1976 amending Regulation (EEC) No 2682/72 as regards the quantity of eggs to be taken into consideration in calculating the export refund on certain goods not covered by Annex II to the treat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 76 Official Journal of the European Communities No L 320/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2795/76 of 16 November 1976 amending Regulation (EEC) No 2682/72 as regards the quantity of eggs to be taken into consideration in calculating the export refund on certain goods not covered by Annex II to the Treaty tion (EEC) No 2682/72 of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ('), and in particular the fourth subparagraph of Article 9 (2) thereof, Having regard to the proposal from the Commission , Whereas Commission Regulation (EEC) No 1777/74 of 9 July 1974 fixing the value of certain items to be used in calculating the import duties and sluice-gate prices for ovalbumin and lactalbumin (2 ) increased the quantity of eggs in shell to be taken into considera ­ tion in calculating the import duties, per 100 kg of dried ovalbumin , from 394 to 406 kg ; Whereas the same amendment should therefore be made , as regards the export refund , to Council Regula HAS ADOPTED THIS REGULATION : Article 1 In subheading 35.02 A II a) of Annex C to Regulation (EEC) No 2682/72 the figure '394' shall be replaced by '406'. Article 2 This Regulation shall enter into force on 1 December 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1976 . For the Council The President M. van der STOEL (') OJ No L 2X2, 1.11 . 197.S , p . 49 . (-) OJ No L 186, 10 . 7 . 1974, p . 19 . ( ¢') OJ No L 289, 27 . 12 . 1972 , p. 13 .